Case 9:19-cv-80051-DMM Document 1 Entered on FLSD Docket 01/15/2019 Page 1 of 10



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA

  JAMES CASADONA,                                CASE NUMBER:

  Plaintiff,

  v.

  TRUSTEES OF I.B.E.W.
  LOCAL 490 PENSION PLAN,

        Defendant.
  _____________________________________/

                                            COMPLAINT

          James Casadona, Plaintiff, brings the present action against the Trustees of I.B.E.W.

  Local 490 Pension Plan for appropriate equitable relief and for personal liability for failure to

  furnish plan documents upon receipt of written request and states as follows:

                                               COUNT I

  1.      This is a civil action arising under the laws of the United States pursuant to 28 U.S.C. Sect.

          1331 and 29 U.S.C. Sect. 1132(e)(1). Pursuant to the Employee Retirement Income Security

          Act of 1974, as amended (“ERISA,” below), 29 U.S.C. Sect. 1132(a)(3), James Casadona

          (“Casadona”) brings this action for appropriate equitable relief.

  2.      Casadona is a resident of Palm Beach County, Florida. Pursuant to 29 U.S.C. Sect. 1132(e),

          venue is proper in the United States District Court for the Southern District of Florida,

          where the breaches took place.

  3.      At all times material to the present action Casadona is a participant, as the term

          “participant” as defined at 29 U.S.C. Sect. 1002(7), in an “employee welfare benefit plan,”



                                                    1
Case 9:19-cv-80051-DMM Document 1 Entered on FLSD Docket 01/15/2019 Page 2 of 10



        as defined at 29 U.S.C. Sect. 1002(1) and was a member of IBEW Local 490 of the

        International Brotherhood of Electrical Workers.

  4.    At all times material to the present action the Trustees of IBEW Local 490 established and

        maintained a pension plan for the benefit of eligible members of Local 490 (the “Plan”).

  5.    In order to achieve vesting status of his benefits upon reaching retirement age, Casadona

        inquired of the Plan’s administrator what credits might be necessary to bridge a previous

        break-in-service and how long Casadona had remaining before reaching retirement age to

        complete achieving such credits.

  6.    On January 13, 2013 the Administrator of the Benefits Office

        (“KATHLEEN SMITH, ADMINISTRATOR / BENEFITS OFFICE”)

        sent a letter signed “Kathy Sanborn” to “Rob Marcella” posing the

        following questions:

               “Can you look at this guys [sic!] pension screen
               for me. He was [sic!] 4.8 years of service and
               doesn’t want to lose what he has in there. If he
               goes back to work now, will he still have 4.8
               years? He had a break from 2006 thru [sic!] 2008
               and only 39 hours in 2009.”

  7.    On January 16, 2013 Rob Marcella of Bolton Partners Northeast, Inc.
        replied:

               “You are correct. Mr. Casadona had only 4
               consecutive break years from 2006 to 2009 before
               returning to service in 2010. He would have
               needed to incur 5 consecutive break years to have
               lost his service.

               “He currently has 2 consecutive break years from
               2011 to 2012. If he returns to work and earns an
               additional 0.2 years of vesting service before


                                                2
Case 9:19-cv-80051-DMM Document 1 Entered on FLSD Docket 01/15/2019 Page 3 of 10



               incurring his 5th consecutive break year he will
               become vested. If not, he will lose all his service.”

  8.    On January 16, 2013 Kathy Smith Sanborn, Administrator, sent a letter
        addressed to “Jim Casadona” which read:

               “Dear Jim:

               “In response to your question regarding pension
               benefits, you currently have 4.8 years of benefit
               credits. You need 0.2 years of vesting service and
               you will be vested. You would need to incur 5
               consecutive break years to lose your service if you
               are not vested. I have enclosed your pension screen
               showing as of May, 2010 you 2236.74 hours, so
               long as you return to work before 5 years from that
               date you will be ok.

               “If you have any other questions, please feel free
               to contact me.”

  9.    The “IBEW LU 490 Benefits Page” reads:

               “Kathleen Sanborn is the Benefits Administrator.
               We are here to work for the membership. Please
               call our office anytime if you need assistance or
               have questions.
               ....
               “There are three benefit funds: Health &
               Welfare, Pension and Annuity. Contractors
               contribute monies to each fund on your behalf,
               for every hour worked. These monies are sent
               from the contractors that you work for along
               with a Monthly Report of members and hours
               worked, to the Local Union 490 Benefits Office.
               Upon receipt, all information from the reports is
               transferred to your file in the computer. This
               way, we have an ever-growing record of who
               you worked for, when, and how many hours
               were worked, and which benefits were paid in
               for you.”




                                                  3
Case 9:19-cv-80051-DMM Document 1 Entered on FLSD Docket 01/15/2019 Page 4 of 10



  10.   The Benefits Page continues with a brief description of the Pension
        Fund:

               “The Pension Fund is funded by signatory
               contractors who contribute $5.40 per hour for
               each hour worked by the member. The Pension
               Fund is a Defined Benefit Plan, which means
               that credit is given based on hours worked per
               year. 1200 hours (worked between June 1 and
               May 31) are required for one year of credited
               service. If you work less than 1200 hours, you
               will receive credit in tenths for each 120 hours
               worked. The current benefit rate is $106.00 per
               month for each year of credited service, i.e., 25
               years of credited service x $106.00 = $2,650.00
               per month at normal retirement age. Normal
               retirement age is 65 or with 85 total years (age
               plus years of service to equal 85). Vesting
               requires five years to be fully vested. The
               Pension Plan has no cash value except in case of
               death, which would then pay contributed monies
               to your beneficiary. The beneficiary can collect
               50% of your pension for the rest of his/her life at
               what would have been your normal retirement
               age, of [sic!] if you elect a lump sum. This lump
               sum distribution election must be made before
               your death with both you and your spouse’s
               signatures notarized.
               ....
               “I hope this summary is helpful in explaining the
               benefits available to you and the purpose of the
               different funds. We are here to answer your
               questions and help in any way we can. We look
               forward to meeting you. Best regards to you and
               your families.
               “Kathy (Smith) Sanborn, Benefits Administrator”




                                                 4
Case 9:19-cv-80051-DMM Document 1 Entered on FLSD Docket 01/15/2019 Page 5 of 10



  11.   On November 13, 2017 Casadona sent a letter to the Trustees

        summarizing succinctly what had happened in the interim since

        January 16, 2013. In it Casadona wrote that he would turn 65 on

        November 27, 2017. His letter described the information he was given

        by the Ms. Sanborn and his acting to his detriment in reliance on that

        information as follows:

               “As of May 2010 I had 4.8 years of service and
               thought I needed .2 years or 240 hours additional
               to vest my pension. I moved to Florida and got a
               job in 2013 to get my remaining hours with
               Edlen Electric in Orlando, IBEW Local 606. I
               called Kathy to make sure my hours were being
               applied and when she checked the computer, she
               informed me that the records showed that I had
               5.2 Years vested and that the hours had been
               rounded up. I asked for proof so Kathy sent me a
               screen shot which showed 5.2 years vested. This
               proof is what I needed as I was planning my
               retirement. After knowing I had all the hours
               necessary to have my Pension Vested, I told
               Edlen Electric that my hours were satisfied and
               as a traveling brother of Local 490, to give my
               position to a local brother, as it was the right
               thing to do.”

  12.   In the same letter Casadona described what happened two years later,
        after he left Edlen Electric and stopped working

               “August 8th 2017, I received a letter from Kathy
               that my Pension was no longer vested as there
               was an error in the computer program. This was
               very distressing news because I have planned on
               this retirement program to support my family. I
               would never have given up my retirement
               income or given up my position at Edlen Electric



                                                5
Case 9:19-cv-80051-DMM Document 1 Entered on FLSD Docket 01/15/2019 Page 6 of 10



               after working 95 hours if I only needed 128
               hours to vest my pension.”

  13.   Casadona concluded his November 13, 2017 letter to the Trustees by

        noting that the computer error was no fault of his and asking that the

        Trustees honor his request for 5.0 Vested Pension. He noted also that

        he enclosed copies of the documents needed to support his request and

        that he had been an IBEW member since 1980.

  14.   On March 10, 2015 Kathleen Sanborn had emailed an attached the

        “Pension screen” to Casadona. The Pension screen indeed noted 5.2

        years of vesting credit.

  15.   Some two years later, on August 8, 2017, nonetheless, Kathleen

        Sanborn sent a letter as Administrator addressed to “James Casadona”

        in Delray Beach, Florida, which read:

               “Dear Jim:

               Upon reviewing your pension screen with our
               actuary, you did lose your credits because you
               were not vested. . . . I think part of the confusion
               arose from the fact that our computer program
               was rounding up instead of being accurate. It
               said you had 4.8 years of benefit credit (which is
               correct), but said you had 5.2 years of vesting
               credit due to a rounding issue. My computer guy
               is working on fixing this.”

  16.   On December 1, 2017 Kathleen Sanborn notified Casadona of the

        Board of Trustees’ decision denying Casadona’s appeal at its

        November 16, 2017 meeting:



                                                  6
Case 9:19-cv-80051-DMM Document 1 Entered on FLSD Docket 01/15/2019 Page 7 of 10



               “The Board based its decision on the fact that
               you do not have sufficient Vesting Service under
               the Plan to qualify for a pension benefit. . . . As a
               result of the five (5) consecutive Breaks in
               Service you incurred during the 2011-2015 Plan
               Years (and prior to becoming vested), your prior
               Service and Vesting Credits were permanently
               cancelled.”

  17.   At all times material to this action the Administrator of the Plan had a

        fiduciary duty to provide accurate and complete information to

        Casadona about the Plan and his eligibility for benefits under the Plan.

        The Administator of the Plan knew that Casadona was working to

        restore a break-in-service by working for an IBEW contractor in

        Florida, in order to complete the requirements for vesting his benefits.

        She had invited members to call with any questions about their benefits

        and had initially inquired with an outside source in order to answer

        Casadona’s questions about vesting his benefits under the Plan. She

        informed Casadona of those requirements. When Casadona again

        contacted the Administrator to confirm that his hours worked were

        being reported and recorded properly, she surprised him with the

        apparent good news that the computer actually showed that

        Casadona’s Vesting Credits had surpassed the required number for

        vesting. Casadona had asked her about whether his hours had been

        rounded. The Administrator informed him that the computer screen

        showed Casadona was now vested. Casadona asked her for a copy of

        the computer screen shot to confirm that he was vested, which the

                                                  7
Case 9:19-cv-80051-DMM Document 1 Entered on FLSD Docket 01/15/2019 Page 8 of 10



        Administrator then forwarded to him. The Administrator knew or

        should have known that Casadona’s request for the computer screen

        shot meant that Casadona would also rely on the computer screen shot

        to confirm what the Administrator had told him, namely, that the

        Vesting Credits requirement had been fulfilled. The Administrator

        knew or should have known that Casadona would rely on the

        Administrator’s representations. The Administrator breached her

        fiduciary duty as agent of the Trustees of the Pension Fund to provide

        Casadona accurate and complete information about his Plan benefits at

        a time when she knew that her failure to provide accurate and complete

        information to Casadona would be substantially likely to cause

        Casadona harm.

  18.   As a direct and proximate result of the Plan’s breach of fiduciary duty,

        Casadona has been forced to retain an attorney to represent him in this

        action and is therefore in the Court’s discretion entitled to an award of

        costs and attorney fees under 29 U.S.C. § 1132(g)(1).

  19.   Prior to the filing of the present action, Casadona satisfied all

        conditions precedent, including having exhausted any and all

        administrative remedies.

  20.   Casadona, therefore, is entitled to appropriate equitable relief under 29

        U.S.C. § 1132(a)(3).




                                                  8
Case 9:19-cv-80051-DMM Document 1 Entered on FLSD Docket 01/15/2019 Page 9 of 10



  21.   Pursuant, therefore, to 29 U.S.C. § 1132(a)(3), Casadona prays for

        appropriate equitable relief restoring to him to vested status with the

        number of Vesting Credits which the Administrator informed him he

        had earned in 2015.

  22.   Pursuant further to 29 U.S.C. § 1132(g)(1), Casadona also prays for an

        award of costs and reasonable attorney fees.

                                    COUNT II

  23.   Pursuant to the Employee Retirement Income Security Act of 1974, as

        amended (“ERISA,” below), 29 U.S.C. Sect. 1132(a)(1)(A) and (c)(1),

        James Casadona (“Casadona”) brings this action for a penalty for a

        failure to furnish plan documents upon written request.

  24.   On about April 28, 2018 by and through his undersigned counsel

        Casadona sent a written request for plan documents under 29 U.S.C. §

        1024(b)(4). The letter further stated that ERISA may provide a penalty

        of up to $110 a day for a plan administrator’s non-compliance with

        requests for plan documents under 29 U.S.C. § 1132(c)(1) . The letter

        referenced not only all summary plan descriptions but also all

        instruments governing the operation of the plan.

  25.   On May 22, 2018 Casadona sent a second request, this one addressed

        to the Trustees specifically, noting that:

                       “[t]he documents previously requested in
                       writing by this office have still not yet
                       been provided. Your attorney informed
                       [this office] he is currently working on

                                                     9
Case 9:19-cv-80051-DMM Document 1 Entered on FLSD Docket 01/15/2019 Page 10 of 10



                        this. Please do not consider, however, if
                        suit is required to be filed, that the delay
                        in producing them would waive any
                        claim for a per diem penalty otherwise to
                        be imposed by the Court under 29 U.S.C.
                        § 1132(c)(1).

   26.   Pursuant, therefore, to 29 U.S.C. § 1132(a)(1)(A) and 29 U.S.C. §

         1132(c)(1), Casadona requests that the Court impose a penalty against

         the Defendants of up to $110 day for the failure to furnish plan

         documents upon written request any earlier than January 8, 2019.

   27.   Pursuant further to 29 U.S.C. § 1132(g)(1),Casadona also prays for an

         award of costs and reasonable attorney fees.

   28.   Pursuant further to 29 U.S.C. § 1132(h), copies of the present

         Complaint will are being served by certified mail upon the Secretary of

         Labor and the Secretary of the Treasury.

                               PAUL M. SULLIVAN, JR., L.L.C.
                               Counsel for Plaintiff
                               4440 PGA Blvd., Suite 600
                               Palm Beach Gardens, FL 33410
                               Ph: (561) 689-7222
                               Email: sullivanpaul01@gmail.com
                               Email Court Filings Only: psulliv@bellsouth.net

                               By:     s/ Paul M. Sullivan, Jr.
                                       FL Bar Number: 223891




                                                  10
